UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5218


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALI ELOI ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-cr-00035-D-1)


Submitted:   December 1, 2010             Decided:   April 11, 2011


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mitchell G. Styers, BANZETT, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant.      George Edward Bell Holding,
United States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kali     Eloi      Robinson       pleaded        guilty,     pursuant       to    a

written plea agreement, to two counts of armed bank robbery and

aiding and abetting, in violation of 18 U.S.C. § 2113(a), (d)

(2006) and 18 U.S.C. § 2 (2006); and one count of brandishing a

firearm during a crime of violence and aiding and abetting, in

violation of 18 U.S.C.A. § 924(c)(1)(A) (West Supp. 2010) and 18

U.S.C. § 2.        The district court sentenced Robinson to a total of

162 months of imprisonment, and Robinson now appeals.

            Counsel      has     filed    a       brief      pursuant       to    Anders     v.

California,        386   U.S.     738     (1967),         questioning        whether       the

sentence     is     procedurally        unreasonable           because       Robinson      was

assigned to criminal history category III.                            Counsel concedes,

however, that this issue appears to be precluded by Robinson’s

plea   waiver      and   states    that    he      is       “unable    to    identify      any

meritorious issues for review not covered by [the] appeal waiver

contained     in    [Robinson’s]        plea       memorandum.”             Despite     being

informed of his right to do so, Robinson has not filed a pro se

supplemental brief.

            The     Government     has     filed        a    motion     to       dismiss   the

appeal of Robinson’s sentence based on the appellate waiver in

the plea agreement, which Robinson, through counsel, opposes as

premature.        For the reasons that follow, we dismiss the appeal

of Robinson’s sentence and affirm his conviction.

                                              2
             Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                               United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                           This court

reviews the validity of an appellate waiver de novo, and will

enforce the waiver if it is valid and the issue appealed is

within the scope of the waiver.                   United States v. Blick, 408

F.3d 162, 168 (4th Cir. 2005).

             An appeal waiver is valid if the defendant knowingly

and   intelligently      agreed      to   the      waiver.         Id.    at    169.   To

determine    whether     a    waiver   is       knowing    and    intelligent,       this

court examines “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”         United States v. General, 278 F.3d 389, 400

(4th Cir. 2002) (internal quotation marks and citation omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim. P. 11 colloquy, the waiver is both valid and enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

We    have   thoroughly       reviewed      the    record        and   conclude      that

Robinson     knowingly       and   intelligently          entered      into    the   plea

agreement and waived his right to appeal his sentence.



                                            3
             Accordingly,       we       grant   the    Government’s         motion    to

dismiss the appeal of Robinson’s sentence.                     Although Robinson’s

plea waiver does not preclude a direct appeal of his conviction,

we   have   examined     the    entire       record    in    accordance       with    the

requirements of Anders and have found no meritorious issues for

appeal.     We therefore affirm Robinson’s conviction.

             This court requires that counsel inform Robinson, in

writing,    of    the   right       to   petition    the    Supreme    Court    of    the

United States for further review.                   If Robinson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Robinson.                           We dispense

with oral argument because the facts and legal contentions are

adequately       presented     in    the    materials       before    the    court    and

argument would not aid the decisional process.



                                                                 AFFIRMED IN PART;
                                                                 DISMISSED IN PART




                                            4